Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This application is a CON of 16/299,872 03/12/2019 PAT 10556923, which is a CON of 15/286,646 10/06/2016 ABN, which is a CON of 14/394,789 10/16/2014 PAT 9546194, which is a 371 of PCT/US2013/037330 04/19/2013, which claims benefit of 61/636,252 04/20/2012.
	Claims 1-5, 7-9 are pending.  
Response to Restriction Election
2.	Applicant’s election of group I and the species, the 3rd compound in the second row of claim 1, compound 2507:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

in the reply filed on  April 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). According to applicants’ representative claims 1-2, 4-5, and 9 read on the elected species. Previously the examiner thought that this would be a compound of claim 4 where R1 is the first diamino selection, and R6 is C6 “heterocycloalkyl” (piperidine), R2 is H, R3 is OH, R4 is 4, R5 is the second selection, however since the R6 is connected by a diamino, claim 4 does not read on the elected species.  It is a compound of claim 5 where X1 is the 6th selection, X2 is H, X3 is OH, X4 is H, and X5 is methyl.
Claim Rejections/Objections Withdrawn

Claim Rejections/Objections Maintained/ New Grounds of Rejection
4.	New grounds of objection and rejection are set forth below.
Objections
5.	Claims 1-2, 4-5, 9 are objected to for the following informality:  The amendment has text that is not legible. The structures and the new underlined portion is washed out and pixelated.   The subscripts on the atom labels are not readable. The claims fails to comply with 37 C.F.R. 1.52 (a) (1) (iv) and (v):

(1) All papers, other than drawings, that are submitted on paper or by facsimile transmission, and are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application or reexamination proceeding, must be on sheets of paper that are the same size, not permanently bound together, and:

 iv) Plainly and legibly written either by a typewriter or machine printer in permanent dark ink or its equivalent; and

(v) Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.”

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 4, 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID K O'DELL/Primary Examiner, Art Unit 1625